Exhibit 10.72


1011778 B.C. UNLIMITED LIABILITY COMPANY
NEW RED FINANCE, INC.
$500,000,000
5.750% First Lien Senior Secured Notes due 2025
Purchase Agreement
April 2, 2020
J.P. Morgan Securities LLC
as Representative of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
1011778 B.C. Unlimited Liability Company, an unlimited liability company
organized under the laws of British Columbia (the “Company”), and New Red
Finance, Inc., a Delaware corporation and a direct wholly owned subsidiary of
the Company (the “Co-Issuer” and, together with the Company, the “Issuers” and
each, individually, an “Issuer”), propose, subject to the terms and conditions
stated herein, to issue and sell to the several initial purchasers listed in
Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as
representative (the “Representative”), $500,000,000 aggregate principal amount
of their 5.750% First Lien Senior Secured Notes due 2025 (the “Securities”). The
Securities will be issued pursuant to an Indenture to be dated as of the Closing
Date (as defined in Section 2 hereof) (the “Indenture”) among the Issuers,
certain subsidiaries of the Issuers listed on Schedule 2 hereto (the
“Guarantors”) and Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and as collateral agent (in such capacity, the
“Collateral Agent”), and will be guaranteed on a senior secured first priority
basis by each of the Guarantors (the “Guarantees”).
The Securities and the Guarantees will be secured by a first-priority lien
(which will be pari passu in right of payment and security with the liens
securing obligations in respect of the Credit Agreement (as defined below) and
the Existing First Lien Notes (as defined below)), subject to certain Permitted
Liens (as defined below), on substantially all of the tangible and intangible
assets of the Issuers and the Guarantors, now owned or hereafter acquired by
either of the Issuers or any Guarantor, that secure borrowings under the Credit
Agreement on a pari passu first-priority basis, subject to certain exceptions
described in the Time of Sale Information and the Offering Memorandum (each as
defined below) (the “Collateral”). The Collateral shall be described in (a) with
respect to fee-owned real property that constitutes Collateral, the mortgages,
debentures, hypothecs, deeds of trust or deeds to secure debt (collectively, the
“Mortgages”) pursuant to the terms of Schedule 3 hereto, (b) with respect to
personal property that constitutes Collateral, that certain U.S. security
agreement, dated as of the Closing Date (as defined below) (as amended,
supplemented or otherwise modified from time to time, the “U.S. Security
Agreement”), by and among the Co-Issuer, the Guarantors party thereto and the
Collateral Agent, that certain Canadian security agreement, dated as of the
Closing Date (as amended, supplemented or otherwise modified from time to time,
the “Canadian Security Agreement”), by and among the Company, the Guarantors
party thereto and the Collateral Agent, and that certain deed of hypothec
(Quebec), dated,









--------------------------------------------------------------------------------





subject to Schedule 3, as of or prior to the Closing Date (as amended,
supplemented or otherwise modified from time to time, the “Deed of Hypothec”
and, together with the Canadian Security Agreement and the U.S. Security
Agreement, the “Security Agreements”) by and among the Guarantors party thereto
and the Collateral Agent, and (c) with respect to the grants of security
interest in registrations and/or applications for trademarks, patents and
copyrights (and exclusive licenses in any of the foregoing) in the Intellectual
Property Security Agreements (as defined below), granting a first-priority
security interest in the Collateral, subject to Permitted Liens, for the benefit
of the Collateral Agent, the Trustee and each holder of the Securities and the
successors and assigns of the foregoing (collectively, the “Secured Parties”).
The term “Collateral Documents” as used herein shall mean the Mortgages, the
Security Agreements, the Intellectual Property Security Agreements and the
Intercreditor Agreements (as defined below).
The rights of the holders of the Securities with respect to the Collateral shall
be further governed by:
(i)    that certain Intercreditor Agreement, dated as of December 12, 2014,
between Wilmington Trust, National Association, as collateral agent for the
holders of the Issuers’ $2,250,000,000 6.00% Second Lien Senior Secured Notes
due 2022, and the Credit Facilities Agent (as defined below), as supplemented by
(t) that certain Joinder No. 1, dated as of May 22, 2015, between the Credit
Facilities Agent, as First Priority Designated Agent (as defined therein), and
Wilmington Trust, National Association, as trustee and collateral agent (the
“2022 First Lien Notes Collateral Agent”) for the holders of the Issuers’
$1,250,000,000 4.625% First Lien Senior Secured Notes due 2022, (u) that certain
Joinder No. 2, dated as of May 17, 2017, between the Credit Facilities Agent, as
First Priority Designated Agent (as defined therein), and Wilmington Trust,
National Association, as collateral agent (the “2024 First Lien Notes Collateral
Agent”) for the holders of the Issuers’ $1,500,000,000 aggregate principal
amount of 4.250% First Lien Senior Secured Notes due 2024 (the “2024 First Lien
Notes”), (v) that certain Joinder No. 3, dated as of August 28, 2017, between
the Credit Facilities Agent, as First Priority Designated Agent (as defined
therein), and Wilmington Trust, National Association, as collateral agent for
the holders of the Issuers’ $1,300,000,000 aggregate principal amount of 5.000%
Second Lien Senior Secured Notes due 2025 (the “2025 Second Lien Notes”), (w)
that certain Joinder No. 4, dated as of October 4, 2017, between the Credit
Facilities Agent, as First Priority Designated Agent (as defined therein), and
Wilmington Trust, National Association, as collateral agent for the holders of
the Issuers’ $1,500,000,000 aggregate principal amount of 5.000% Second Lien
Senior Secured Notes due 2025 (the “Additional 2025 Second Lien Notes”), (x)
that certain Joinder No. 5, dated as of September 24, 2019, between the Credit
Facilities Agent, as First Priority Designated Agent (as defined therein), and
Wilmington Trust, National Association, as collateral agent (the “2028 First
Lien Notes Collateral Agent”) for the holders of the Issuers’ $750,000,000
aggregate principal amount of 3.875% First Lien Senior Secured Notes due 2028
(the “2028 First Lien Notes” and, together with the 2024 First Lien Notes, the
“Existing First Lien Notes”), (y) that certain Joinder No. 6, dated as of
November 19, 2019, between the Credit Facilities Agent, as First Priority
Designated Agent (as defined therein), and Wilmington Trust, National
Association, as collateral agent for the holders of the Issuers’ $750,000,000
aggregate principal amount of 4.375% Second Lien Senior Secured Notes due 2028
(the “2028 Second Lien Notes” and, together with the 2025 Second Lien Notes and
the Additional 2025 Second Lien Notes, the “Second Lien Notes”) and (z) that
certain Joinder No. 7 (the “First Lien-Second Lien Intercreditor Agreement
Joinder No. 7”), to be dated as of the Closing Date, between the Credit
Facilities Agent, as First Priority Designated Agent (as defined therein), and
the Collateral Agent (collectively, the “First Lien-Second Lien Intercreditor
Agreement”),


-2-

--------------------------------------------------------------------------------





(ii)    that certain Intercreditor Agreement, dated as of May 22, 2015, between
the 2022 First Lien Notes Collateral Agent and the Credit Facilities Agent and
acknowledged by the Issuers and the Guarantors (the “Existing First Lien
Intercreditor Agreement”), as supplemented by (x) that certain Joinder No. 1,
dated as of May 17, 2017, by the 2024 First Lien Notes Collateral Agent and
acknowledged by the Credit Facilities Agent, as Applicable Authorized
Representative (as defined therein), the Issuers and the Guarantors (the “First
Lien Intercreditor Agreement Joinder No. 1”), (y) that certain Joinder No. 2,
dated as of September 24, 2019, by the 2028 First Lien Notes Collateral Agent
and acknowledged by the Credit Facilities Agent, as Applicable Authorized
Representative (as defined therein), the Issuers and the Guarantors (the “First
Lien Intercreditor Agreement Joinder No. 2”) and (z) that certain Joinder No. 3
to be dated as of the Closing Date by the Collateral Agent and acknowledged by
the Credit Facilities Agent, as Applicable Authorized Representative (as defined
therein), the Issuers and the Guarantors (the “First Lien Intercreditor
Agreement Joinder No. 3” and, together with the Existing First Lien
Intercreditor Agreement, the First Lien Intercreditor Agreement Joinder No. 1
and the First Lien Intercreditor Agreement Joinder No. 2, the “First Lien
Intercreditor Agreement”), and
(iii)    that certain Fourth Amended and Restated Intercreditor Agreement to be
dated as of the Closing Date, among the Collateral Agent, the 2024 First Lien
Notes Collateral Agent, the 2028 First Lien Notes Collateral Agent, the Credit
Facilities Agent, The TDL Group Corp. (as successor in interest to Tim Hortons
Inc.) (“TDL”) and BNY Trust Company of Canada, in its capacity as collateral
agent (the “Existing THI Notes Agent”) for the holders under that certain Trust
Indenture, dated as of June 1, 2010 (as amended, modified or supplemented to the
date hereof, the “Existing THI Notes Indenture”), governing the 4.52% Senior
Unsecured Notes, Series 2, due December 1, 2023 (the “Existing THI Notes”) of
TDL (the “THI Notes Intercreditor Agreement” and together with the First
Lien-Second Lien Intercreditor Agreement and the First Lien Intercreditor
Agreement, the “Intercreditor Agreements”).
As described in the Time of Sale Information and the Offering Memorandum under
the caption “Use of proceeds,” the Issuers expect to use the net proceeds of the
offering of the Securities for general corporate purposes. The issuance and sale
of the Securities and the execution and delivery of this Agreement, the
Indenture (including each Guarantee set forth therein), the Securities and the
Collateral Documents (such documents, collectively, the “Transaction Documents”)
in each case including the transactions contemplated thereby, are herein
collectively referred to as the “Transactions.”
The Securities will be sold to the Initial Purchasers who may resell all or a
portion of the Securities to purchasers (“Subsequent Purchasers”) without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom and without the filing of a prospectus
with any securities commission or other securities regulatory authority in any
province or territory of Canada under the applicable securities laws of each of
the provinces and territories of Canada and the respective regulations and rules
made thereunder together with all applicable published policy statements,
notices, blanket orders and rulings of each such jurisdiction’s securities
regulatory authorities (collectively, the “Canadian Securities Laws”). A portion
of the Securities may be offered and sold in the provinces of British Columbia,
Alberta, Ontario and Quebec (collectively, the “Offering Provinces”) on a
private placement basis to “accredited investors”, as defined in National
Instrument 45-106 – Prospectus Exemptions (“NI 45-106”) or, in Ontario, as
defined in Section 73.3(1) of the Securities Act (Ontario) (except, in each
case, for the criteria set out in paragraph (j), (k) or (l) of such definition
in NI 45-106) that are also “permitted clients”, as defined in Section 1.1 of
National Instrument 31-103 – Registration Requirements, Exemptions and Ongoing
Registrant Obligations (“NI 31-103”), in reliance upon the “accredited investor”
exemption from the prospectus requirements of the applicable Canadian Securities
Laws provided for in section 2.3 of NI 45-106 or, in Ontario, subsection 73.3(2)
of the Securities Act


-3-

--------------------------------------------------------------------------------





(Ontario) (such offer and sale, the “Canadian Private Placement”). The Issuers
and the Guarantors have prepared a preliminary offering memorandum dated April
2, 2020 (the “Preliminary Offering Memorandum”) and will prepare an offering
memorandum dated the date hereof (the “Offering Memorandum”) setting forth
information concerning the Issuers, the Guarantors (including each of their
respective subsidiaries), the Securities and the Guarantees. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Issuers to the Initial Purchasers pursuant to the
terms of this Purchase Agreement (this “Agreement”). The Issuers hereby jointly
and severally represent that they have authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Time of Sale Information. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering Memorandum or the Offering Memorandum shall
be deemed to refer to and include any documents filed after such date and
incorporated by reference therein.
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers shall have prepared the following information
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.
Each of the Issuers and the Guarantors hereby jointly and severally agrees with
the several Initial Purchasers concerning the purchase and resale of the
Securities, as follows:
1.Purchase and Resale of the Securities. (a). On the basis of the
representations, warranties and agreements set forth herein, the Issuers jointly
agree to issue and sell the Securities to the several Initial Purchasers as
provided in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Issuers the respective principal amount of the Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 98.90% of
the principal amount thereof plus accrued interest, if any, from April 7, 2020
to the Closing Date. The Issuers will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.
(b).    The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);
(ii)    neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and


-4-

--------------------------------------------------------------------------------





(iii)    neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities as part of their initial offering except:
(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or
(B)    in accordance with the restrictions set forth in Annex C hereto.
(c).    Each Initial Purchaser acknowledges and agrees that the Issuers and, for
purposes of the “no registration” opinions (and equivalent exempt distribution
opinions in respect of the Canadian Private Placement) to be delivered to the
Initial Purchasers pursuant to Section 6(f)(i) and Section 6(f)(ii) and Section
6(g), counsel for the Issuers and counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (b) above (including Annex C hereto) and
Section 5, and each Initial Purchaser hereby consents to such reliance.
(d).    Each Issuer and each of the Guarantors acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser; provided that such offers
and sales shall be made in accordance with the provisions of this Agreement
(including Annex C hereto).
(e).    The Issuers and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s-length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or fiduciary to, or agent
of, the Issuers, the Guarantors or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Issuers, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Issuers, the Guarantors, any other person and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Issuers, the
Guarantors or any other person. The Issuers and the Guarantors agree that they
will not claim that the Initial Purchasers, or any of them, have rendered
services of any nature, or owe a fiduciary or similar duty to the Issuers or the
Guarantors, in connection with the purchase and sale of the Securities pursuant
to this Agreement or the process leading thereto.
2.    Payment and Delivery. (a). Payment for and delivery of the Securities will
be made at the offices of Cahill Gordon & Reindel LLP at 10:00 a.m., New York
City time, on April 7, 2020, or at such other time or place on the same or such
other date as the Representative and the Issuers may agree upon in writing not
later than the fifth business day thereafter. The time and date of such payment
and delivery is referred to herein as the “Closing Date.”
(b).    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Issuers to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes


-5-

--------------------------------------------------------------------------------





representing the Securities (collectively, the “Global Note”), with any transfer
and other stamp, excise or similar taxes payable in connection with the sale of
the Securities duly paid by the Issuers. The Global Note will be made available
for inspection by the Representative not later than 1:00 p.m., New York City
time, on the business day prior to the Closing Date.
3.    Representations and Warranties of the Issuers and the Guarantors. Each of
the Issuers and the Guarantors hereby jointly and severally represents and
warrants to each Initial Purchaser that:
(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, at the time first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any Misrepresentation; provided that the Issuers and the Guarantors
make no representation or warranty with respect to any statements or omissions
made in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuers or the Guarantors in writing by or on behalf
of such Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum. For the purposes of this Agreement, “Misrepresentation” means an
untrue statement of a material fact or an omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(b)    Additional Written Communications. Neither the Issuers nor the Guarantors
(including their respective agents and representatives, other than the Initial
Purchasers in their capacity as such) have prepared, used, authorized or
approved, nor will they prepare, use, authorize or approve, any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by an Issuer, the Guarantors or
their respective agents and representatives (other than a communication referred
to in clauses (i), (ii) and (iii) below), an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c) hereof. Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any Misrepresentation; provided that the Issuers and the Guarantors make
no representation and warranty with respect to any statements or omissions made
in each such Issuer Written Communication in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Issuers or
the Guarantors in writing by or on behalf of such Initial Purchaser through the
Representative expressly for use in any Issuer Written Communication.
(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Securities and Exchange Commission (the “Commission”), conformed or will
conform, as the case may be, in all material respects to the requirements of the
Exchange Act, and the rules and regulations of the Commission thereunder, and
did not and will not contain any Misrepresentation.
(d)    Financial Statements. The consolidated financial statements and the
related notes thereto of Restaurant Brands International Inc. (“Parent”) and its
subsidiaries and


-6-

--------------------------------------------------------------------------------





Restaurant Brands International Limited Partnership (the “Partnership”) and its
subsidiaries included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the consolidated financial position of Parent and its subsidiaries and the
Partnership and its subsidiaries, respectively, as of the dates indicated and
the results of their operations and the changes in their cash flows for the
periods specified; and such financial statements have been prepared in
conformity with U.S. generally accepted accounting principles, applied on a
consistent basis throughout the periods covered thereby (except with respect to
FASB Accounting Standards Codification (“ASC”) Topic 606, Revenue from Contracts
with Customers and ASC Topic 842, Leases); the other financial information
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of
Parent and its subsidiaries and the Partnership and its subsidiaries, as
applicable, and present fairly in all material respects the information shown
thereby. The interactive data in eXtensible Business Reporting Language
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum fairly presents the information called for in all material
respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.
(e)    No Material Adverse Change. Since the date of the most recent financial
statements of Parent and its subsidiaries included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum except as
disclosed in such financial statements, (i) other than as described in the Time
of Sale Information and the Offering Memorandum, there has not been any change
in the capital stock or long-term debt of the Company, the Co-Issuer or any of
their respective subsidiaries, or any dividend or distribution of any kind,
other than internal cash distributions, declared, set aside for payment, paid or
made by either Issuer, Parent or the Partnership on any class of capital stock,
or any material adverse change, or any development involving a prospective
material adverse change, in or affecting the business, assets, management,
financial position or results of operations of the Issuers and their respective
subsidiaries taken as a whole; (ii) none of the Company, the Co-Issuer nor any
of their respective subsidiaries has entered into any transaction or agreement
that is material to the Issuers and their respective subsidiaries taken as a
whole or incurred any liability or obligation, direct or contingent, that is
material to the Issuers and their respective subsidiaries taken as a whole; and
(iii) none of the Company, the Co-Issuer nor any of their respective
subsidiaries has sustained any loss or interference with its business that is
material to the Company, the Co-Issuer or any of their respective subsidiaries
taken as a whole and that is either from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in respect of clauses (i), (ii) and
(iii) above as otherwise disclosed in each of the Time of Sale Information and
the Offering Memorandum.
(f)    Organization and Good Standing. The Issuers and each of their respective
subsidiaries have been duly organized or formed and are validly existing and in
good standing (if such designation exists in the jurisdiction of organization or
formation for such entity) under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing (if
such designation exists in the jurisdiction of organization or formation for
such entity) in each jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified, in good standing (if such
designation exists in the jurisdiction of organization or formation for such
entity) or have such power or


-7-

--------------------------------------------------------------------------------





authority would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the business, assets, properties, financial
position or results of operations of the Issuers and their respective
subsidiaries, taken as a whole, or on the performance by the Issuers and the
Guarantors of their respective obligations under this Agreement, the Securities
and the Guarantees (a “Material Adverse Effect”).
(g)    Capitalization. At December 31, 2019, on a consolidated basis, after
giving pro forma effect to the Transactions, Parent would have had the
capitalization as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization” and all the outstanding
shares of capital stock or other equity interests of Parent and each subsidiary
of Parent, have been duly and validly authorized and issued, are fully paid and
non-assessable (except, in the case of any foreign subsidiary, for directors’
qualifying shares) and, with respect to the subsidiaries, are owned directly or
indirectly by Parent free and clear of any lien, charge, encumbrance, security
interest, restriction on voting or transfer or any other claim of any third
party, except in each case pursuant to (i) the Credit Agreement, dated as of
October 27, 2014, as amended on May 22, 2015, February 17, 2017, March 27, 2017,
May 17, 2017, October 13, 2017, October 2, 2018, September 6, 2019, November 19,
2019 and April 2, 2020, by and among 1013421 B.C. Unlimited Liability Company,
an unlimited liability company organized under the laws of British Columbia, the
Issuers, as the borrowers thereunder, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Credit Facilities Agent”), and
each other party from time to time party thereto (the “Credit Agreement” and,
together with any other documents, agreements or instruments delivered in
connection therewith, collectively, the “Credit Facilities Documentation”), (ii)
the documentation governing the Existing First Lien Notes, (iii) the
documentation governing the Second Lien Notes, (iv) the documentation governing
the Existing THI Notes or (v) as disclosed in the Time of Sale Information and
the Offering Memorandum.
(h)    Due Authorization. Each of the Issuers and the Guarantors has, had or
will have (as of the date on which it executed and delivered such document or
will execute and deliver such document) full right, power and authority to
execute and deliver, in each case, to the extent a party thereto, this Agreement
and each of the other Transaction Documents, and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been or will be duly and validly taken on or prior to the Closing
Date.
(i)    The Indenture. The Indenture has been or prior to the Closing Date will
be duly authorized by the Issuers and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Issuers
and each of the Guarantors enforceable against the Issuers and each of the
Guarantors in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, fraudulent conveyance, reorganization, moratorium,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether considered in a proceeding in
equity or law) relating to enforceability (collectively, the “Enforceability
Exceptions”).
(j)    The Securities and the Guarantees. The Securities have been or prior to
the Closing Date will be duly authorized by each Issuer and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, the Securities


-8-

--------------------------------------------------------------------------------





will be duly and validly issued and outstanding and will constitute valid and
legally binding obligations of each Issuer enforceable against each Issuer in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture. The Guarantees have been duly
authorized by each of the Guarantors and, when the Securities have been duly
executed, authenticated, issued and delivered by the Issuers as provided in the
Indenture and paid for as provided herein, the Guarantees will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
(k)    Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Issuers and each of the Guarantors.
(l)    Collateral Documents. Each of the Collateral Documents has been or prior
to the Closing Date will be duly authorized by each Issuer and each of the
Guarantors, to the extent a party thereto, and, subject to Schedule 3, on the
Closing Date, each of the Collateral Documents will be duly executed and
delivered in accordance with its terms by each Issuer and each of the
Guarantors, to the extent a party thereto, and, when duly executed and delivered
in accordance with its terms by each of the parties thereto, each of the
Collateral Documents will constitute a valid and legally binding agreement of
each Issuer and each of the Guarantors, to the extent a party thereto,
enforceable against each Issuer and each of the Guarantors, to the extent a
party thereto, in accordance with its terms, subject to the Enforceability
Exceptions.
(m)    Collateral Documents, Financing Statements and Collateral.
(i).    Upon execution and delivery, the Mortgages will be effective to grant a
legal, valid and enforceable mortgage lien, charge and security interest on all
of the mortgagor’s right, title and interest in the real property (including
fixtures) that constitutes Collateral (each, a “Mortgaged Property” and,
collectively, the “Mortgaged Properties”). When the Mortgages are duly recorded
or registered in the proper recording or Land Registry offices or appropriate
public records and the mortgage recording fees and taxes in respect thereof are
paid and compliance is otherwise had with the formal requirements of state,
provincial or local law, applicable to the recording or registration of real
estate mortgages generally, each such Mortgage shall constitute a validly
perfected and enforceable first-priority lien, charge and security interest in
the related Mortgaged Property constituting Collateral for the benefit of the
Collateral Agent, the Trustee and the holders of the Securities, subject only to
Permitted Liens (as defined below) or liens and encumbrances expressly set forth
as an exception to the policies of title insurance, if any, obtained to insure
the lien of each Mortgage with respect to each of the Mortgaged Properties (such
encumbrances and exceptions, the “Permitted Exceptions”), and to the
Enforceability Exceptions;
(ii).    Upon execution and delivery, the Security Agreements will be effective
to grant a legal, valid and enforceable lien and security interest in all of the
grantor’s right, title and interest in the Collateral (other than the Mortgaged
Properties) (the “Personal Property Collateral”) to the Collateral Agent for the
benefit of the Secured Parties to secure the obligations under the Indenture and
the Securities;


-9-

--------------------------------------------------------------------------------





(iii).    Upon due and timely filing and/or recording of the financing
statements and the short form intellectual property security agreements (the
“Intellectual Property Security Agreements”), as applicable, with respect to the
Personal Property Collateral, the security interests granted by the Security
Agreements will constitute valid, perfected first-priority liens and security
interests in the Personal Property Collateral, to the extent such liens and
security interests can be perfected by the filing and/or recording, as
applicable, of financing statements and the Intellectual Property Security
Agreements in favor of the Collateral Agent for the benefit of the Secured
Parties, and such security interests will be enforceable in accordance with the
terms contained therein against all creditors of any grantor and subject only to
liens expressly permitted to be incurred or exist on the Collateral under the
Indenture (which, for the avoidance of doubt, includes, without limitation,
liens granted under the TH Facility (as defined below)) or Permitted Exceptions,
and to the Enforceability Exceptions (“Permitted Liens”); and
(iv).    The Issuers and their respective subsidiaries collectively own, have
rights in or have the power and authority to collaterally assign rights in the
Collateral, free and clear of any liens other than the Permitted Exceptions and
the Permitted Liens.
(n)    Descriptions of the Transaction Documents. Each of the Transaction
Documents conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum (to the
extent described therein).
(o)    No Violation or Default. None of the Issuers nor any of their respective
subsidiaries is (i) in violation of its articles, charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuers or any of their respective subsidiaries is a
party or by which the Issuers or any of their respective subsidiaries is bound
or to which any of the property or assets of the Issuers or any of their
respective subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(p)    No Conflicts. The execution, delivery and performance by each Issuer and
each of the Guarantors of each of the Transaction Documents to which each is a
party (including but not limited to, the issuance and sale of the Securities
(including the Guarantees)), and compliance by each Issuer and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Issuers or any of their
respective subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Issuers or any of
their respective subsidiaries is a party or by which the Issuers or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Issuers or any of their respective subsidiaries is subject (other than any
lien, charge or encumbrance created or imposed pursuant to the Transaction
Documents), (ii) result in any violation of the provisions of the articles,
charter or by-laws or similar organizational documents of the Issuers or any of
their respective subsidiaries or (iii)


-10-

--------------------------------------------------------------------------------





result in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation, default, lien, charge or encumbrance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(q)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by each Issuer and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by each Issuer and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications (A) as may be required (i) under
applicable state securities laws and Canadian Securities Laws in connection with
the purchase and resale of the Securities by the Initial Purchasers, (ii) with
respect to perfection of security interests on the Collateral as required under
the Transaction Documents and (iii) that if not obtained or made would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (B) as have been obtained or made prior to the Closing Date.
(r)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Issuers or any of their respective subsidiaries is or may be a party or to which
any property of the Issuers or any of their respective subsidiaries is or may be
the subject that, individually or in the aggregate, if determined adversely to
the Issuers or any of their respective subsidiaries, could reasonably be
expected to have a Material Adverse Effect, and no order, ruling or
determination having the effect of suspending the sale or ceasing the trading of
any securities of either Issuer or any of the Guarantors has been issued or made
by any court, securities regulatory authority or stock exchange or any other
regulatory authority and is continuing in effect; and no such investigations,
actions, suits or proceedings are, to the knowledge of each Issuer and each of
the Guarantors, threatened or contemplated by any governmental or regulatory
authority or by others.
(s)    Independent Auditors. KPMG LLP (“KPMG”), who has certified certain
financial statements of Parent and its subsidiaries and the Partnership and its
subsidiaries, is an independent registered public accounting firm with respect
to Parent and its subsidiaries and the Partnership and its subsidiaries within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.
(t)    Title to Real and Personal Property. The Issuers and their respective
subsidiaries have good and marketable title (in the case of real property, in
fee simple) to, or have valid rights to lease or otherwise use, all items of
real and personal property that are material to the respective businesses of the
Issuers and their respective subsidiaries, in each case free and clear of all
liens, encumbrances, claims and defects and imperfections of title except for
those that (i) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (ii) are created pursuant to the
Transaction Documents or the Credit Facilities Documentation or (iii) are
created pursuant to the documentation governing the Existing First Lien Notes,
the Second Lien Notes, the Existing THI Notes or the Amended and Restated Credit
Agreement, dated as of May 24, 2019 (the “TH Facility”), among The TDL Group
Corp./Groupe TDL Corporation, Bank


-11-

--------------------------------------------------------------------------------





of Montreal, as Administrative Agent, and the lenders referred to therein, as
amended, modified, supplemented or replaced from time to time.
(u)    Intellectual Property. Except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, the Issuers and their respective
subsidiaries own or possess adequate rights to use all material patents,
trademarks, service marks, trade names, trademark registrations, service mark
registrations and other indicia of origin, copyrights, works of authorship, all
applications and registrations for the foregoing, domain names and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted, free of liens (other than
liens created pursuant to the Transaction Documents, the Credit Facilities
Documentation and the documentation governing the Existing First Lien Notes, the
Second Lien Notes or the Existing THI Notes); to the knowledge of the Issuers
and the Guarantors, the conduct of their respective businesses does not infringe
or otherwise violate any such rights of others (except for such infringements or
other violations as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect); to the knowledge of each
Issuer and each of the Guarantors, no third party violates or infringes the
intellectual property owned by the Issuers or any of their respective
subsidiaries except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and none of the Issuers or their
respective subsidiaries have received any written notice of any claim of
infringement or other violation of any such rights of others that, if determined
in a manner adverse to the Issuers or their respective subsidiaries, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(v)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Issuers and any of their respective subsidiaries, on the
one hand, and the directors, officers, stockholders or other affiliates of the
Issuers or any of their respective subsidiaries, on the other, that is required
by the Securities Act to be described in a registration statement to be filed
with the Commission and that is not so described in each of the Time of Sale
Information and the Offering Memorandum.
(w)    Investment Company Act. None of the Issuers nor any of the Guarantors is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
(x)    Taxes.
(A)    The Issuers and each of their respective subsidiaries have paid all
federal, provincial, state, local and foreign taxes (including any related
interest, penalties and additions to tax) due and payable by them (including in
their capacity as withholding agent) and have filed all tax returns required to
be filed (taking into account any validly-obtained extension of the time within
which to file) except for (i) items being contested in good faith and by
appropriate proceedings for which adequate reserves for taxes have been
established in accordance with generally accepted accounting principles or (ii)
where failure to pay or file, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; and except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no tax audit,


-12-

--------------------------------------------------------------------------------





assessment, deficiency or other claim that has been, or could reasonably be
expected to be, asserted against either Issuer or any of their respective
subsidiaries or any of their respective properties or assets, except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(B)    Except to the extent that any such payments are made in respect of
services physically performed in Canada, no withholding tax imposed under the
Income Tax Act (Canada) (the “Canadian Tax Act”) will be payable in respect of
any payments under this Agreement to an Initial Purchaser other than withholding
tax imposed as a result of the Initial Purchaser (i) carrying on business in
Canada for the purposes of the Canadian Tax Act; (ii) not dealing at
arm’s-length with each of the Issuers for the purposes of the Canadian Tax Act
and (iii) being a “specified shareholder” of the Company or not dealing at arm’s
length with a “specified shareholder” of the Company (as defined in the Canadian
Tax Act). 
(y)    Licenses and Permits. The Issuers and their respective subsidiaries
possess all licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate federal,
provincial, state, local or foreign governmental or regulatory authorities that
are necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and none of the Issuers nor any of
their respective subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except where such
modification or failure to renew, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(z)    No Labor Disputes. No labor disturbance by or dispute with employees of
either Issuer or any of their respective subsidiaries exists or, to the
knowledge of the Issuers and each of the Guarantors, is contemplated or
threatened, and none of the Issuers nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Issuers’ or any of their respective subsidiaries’ principal suppliers,
contractors or customers, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(aa)    Compliance with Environmental Laws. (i) The Issuers and their respective
subsidiaries (x) are, and were during the applicable statute of limitations, in
compliance with any and all applicable federal, provincial, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as currently conducted, and (z) have not received written notice of
any actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, that would with respect to subclause (x), (y) or (z) of this
clause (i), individually or in the aggregate, be


-13-

--------------------------------------------------------------------------------





reasonably expected to have a Material Adverse Effect, and (ii) there are no
costs or liabilities associated with Environmental Laws of or relating to the
Issuers or their respective subsidiaries, except in the case of each of (i) and
(ii) above, for any such failure to comply, or failure to receive required
permits, licenses or approvals, written notice, or cost or liability, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) (x) there are no proceedings that are pending, or that
are to the Issuers’ or the Guarantors’ knowledge contemplated, against the
Issuers or any of their respective subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) none of the Issuers nor any of the Guarantors has
knowledge of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (z) none of the Issuers and their respective subsidiaries
anticipates material capital expenditures relating to any Environmental Laws
that would, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.
(bb)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Issuers or any member of their respective
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no failure
to satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA, whether or not waived, has occurred or is reasonably expected to
occur; (iv) except as otherwise disclosed in the Time of Sale Information and
the Offering Memorandum, the fair market value of the assets of each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (v) except as otherwise
disclosed in the Time of Sale Information and the Offering Memorandum, each
pension plan within the meaning of Section 3(2) of ERISA that is maintained
outside the jurisdiction of the United States satisfies the minimum funding
requirements to the extent required by applicable law; (vi) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur; and (vii) none of the Issuers nor any member of
their respective Controlled Group has incurred, nor reasonably expects to incur,
any liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan,” within the meaning of Section
4001(a)(3) of ERISA), and except for where failure to comply with any of the
clauses (i) through (vii) of this paragraph would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(cc)    Disclosure Controls. Each of Parent and its subsidiaries and the
Partnership and its subsidiaries maintains a system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by Parent or the
Partnership, as the case may be, in reports that it files or submits under


-14-

--------------------------------------------------------------------------------





the Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to Parent’s or the Partnership’s, as the case may be, management as
appropriate to allow timely decisions regarding required disclosure. Each of
Parent and its subsidiaries and the Partnership and its subsidiaries has carried
out evaluations of the effectiveness of their disclosure controls and procedures
as required by Rule 13a-15 of the Exchange Act.
(dd)    Accounting Controls. Each of Parent and its subsidiaries and the
Partnership and its subsidiaries maintains systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act and in
National Instrument 52-109 – Certification of Disclosure in Issuers’ Annual and
Interim Filings) that comply with the requirements of the Exchange Act and
Canadian Securities Laws and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. Each of Parent and its subsidiaries and the Partnership
and its subsidiaries maintains internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) interactive
data in eXtensible Business Reporting Language incorporated by reference in each
of the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum is prepared in accordance with the Commission's rules and
guidelines applicable thereto. There are no material weaknesses in each of
Parent’s and its subsidiaries’ and the Partnership’s and its subsidiaries’
internal controls.
(ee)    Insurance. The Issuers and their respective subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Issuers and their respective
subsidiaries believe are adequate to protect their respective businesses; and
none of the Issuers or any of their respective subsidiaries has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance or (ii) any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(ff)    No Unlawful Payments. None of either Issuer or any of their respective
subsidiaries, nor any director, officer or employee of either Issuer or any of
their respective subsidiaries nor, to the knowledge of either Issuer or any of
the Guarantors, any agent, affiliate or other person associated with or acting
on behalf of either Issuer or any of their respective subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or


-15-

--------------------------------------------------------------------------------





controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, the Corruption of Foreign Public Officials Act (Canada)
or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law of any
other relevant jurisdiction; or (iv) made, offered, agreed, requested or taken
an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Issuers and their
respective subsidiaries have instituted, maintain and enforce policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.
(gg)    Compliance with Money Laundering Laws. The operations of the Issuers and
their respective subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the money laundering statutes of all
jurisdictions where each Issuer or any of their respective subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving either Issuer or any of their respective subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of
either Issuer or any of the Guarantors, threatened.
(hh)    Compliance with Sanctions Laws. None of the Issuers nor any of their
respective subsidiaries, directors, officers or employees, nor, to the knowledge
of the Issuers or any of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Issuers or any of their respective
subsidiaries is currently the subject or the target of any comprehensive
sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
Government of Canada, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”), nor is any Issuer or any of their respective subsidiaries located,
organized or resident in a country or territory that is the subject or target of
comprehensive Sanctions, including, without limitation, Crimea, Cuba, Iran,
North Korea and Syria (each, a “Sanctioned Country”); and the Issuers will not,
to the extent required to comply with the Sanctions, directly or knowingly,
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of comprehensive Sanctions, (ii) to fund
or facilitate any activities of or business in any Sanctioned Country unless
otherwise authorized by law or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
comprehensive Sanctions.


-16-

--------------------------------------------------------------------------------





(ii)    Solvency. On and immediately after the consummation of the Transactions,
the Issuers and the Guarantors on a consolidated basis (after giving effect to
the issuance of the Securities, the Transactions and the other transactions
related thereto as described in each of the Time of Sale Information and the
Offering Memorandum) will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Issuers and the Guarantors is not less than the total amount required to pay the
liabilities of the Issuers and the Guarantors on their combined total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured; (ii) the Issuers and the Guarantors are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the use of proceeds therefrom as described in the Time of
Sale Information and the Offering Memorandum, the Issuers and the Guarantors are
not incurring debts or liabilities beyond their ability to pay as such debts and
liabilities mature; (iv) the Issuers and the Guarantors are not engaged in any
business or transaction, and do not propose to engage in any business or
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which the Issuers and their respective subsidiaries are engaged; and
(v) the Issuers and the Guarantors are not defendants in any civil action that
would result in a judgment that the Issuers and the Guarantors are or would
become unable to satisfy.
(jj)    No Restrictions on Subsidiaries. On the Closing Date and assuming
consummation of the Transactions, no subsidiary of the Issuers will be
prohibited, directly or indirectly, under any agreement or other instrument to
which it is as of the Closing Date (assuming consummation of the Transactions) a
party or will be subject, from paying any dividends to the Issuers, from making
any other distribution on such subsidiary’s capital stock or similar ownership
interests, from repaying to the Issuers any loans or advances to such subsidiary
from the Issuers or such other subsidiary or from transferring any of such
subsidiary’s properties or assets to the Issuers or any other subsidiary of the
Issuers, except (i) to the extent such restriction or prohibition would
constitute a Permitted Lien under and as defined in the Indenture, the other
Transaction Documents, the Credit Facilities Documentation or the documentation
governing the Existing First Lien Notes, the Second Lien Notes, the Existing THI
Notes or the TH Facility or (ii) as disclosed in the Time of Sale Information
and the Offering Memorandum or as created under the Transaction Documents, the
Credit Facilities Documentation or the documentation governing the Existing
First Lien Notes, the Second Lien Notes, the Existing THI Notes or the TH
Facility.
(kk)    No Broker’s Fees. None of either Issuer nor any of their respective
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.
(ll)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the


-17-

--------------------------------------------------------------------------------





Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
(mm)    No Integration. None of the Issuers, the Guarantors nor any of their
respective affiliates (as defined in Rule 501(b) of Regulation D) has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.
(nn)    No General Solicitation or Directed Selling Efforts. None of the
Issuers, the Guarantors nor any of their respective affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no representation is made) has (i) solicited offers for, or offered or
sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.
(oo)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and Section 5 and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers to Subsequent Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act nor to file a
prospectus under Canadian Securities Laws to qualify the distribution of the
Securities or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended.
(pp)    No Stabilization. None of the Issuers nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
(qq)    Margin Rules. Neither the issuance, sale and delivery of the Securities,
nor the consummation of the Transactions or the application of the proceeds
thereof by the Issuers as described in each of the Time of Sale Information and
the Offering Memorandum will violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System or any other regulation of such Board of
Governors.
(rr)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(ss)    Statistical and Market Data. Nothing has come to the attention of either
Issuer or any Guarantor that has caused such entity to believe that the
statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum is not based on
or derived from sources that are reliable and accurate in all material respects.


-18-

--------------------------------------------------------------------------------





(tt)    Sarbanes-Oxley Act. To the extent applicable, there is and has been no
failure on the part of Parent or any of its subsidiaries or the Partnership or
any of its subsidiaries or any of their respective directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
(uu)    Cybersecurity. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, to the knowledge of the Issuers, the Issuers’ and their
respective subsidiaries’ information technology assets and equipment, computers,
systems, networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are reasonably believed by the Issuers to be
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Issuers and their
respective subsidiaries as currently conducted, and, to the Issuers’ knowledge,
are free and clear of all material bugs, errors, defects, Trojan horses, time
bombs, malware and other corruptants. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, to the knowledge of the Issuers, the
Issuers and their respective subsidiaries have used reasonable efforts to
establish, implement and maintain commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all material IT Systems and data (including all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”)) used
in connection with their businesses, and except as disclosed in the Time of Sale
Information and the Offering Memorandum, to the knowledge of the Issuers, there
have been no breaches, violations, outages or unauthorized uses of or accesses
to same, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor are there any known
incidents under internal review or investigation relating to the same. Except as
disclosed in the Time of Sale Information and the Offering Memorandum, to the
knowledge of the Issuers, the Issuers and their respective subsidiaries are
presently in compliance in all material respects with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.
4.    Further Agreements of the Issuers and the Guarantors. Each of the Issuers
and each Guarantor hereby jointly and severally, covenants and agrees with each
Initial Purchaser that:
(a)    Delivery of Copies. The Issuers will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment


-19-

--------------------------------------------------------------------------------





or supplement or file any such document with the Commission to which the
Representative reasonably objects.
(c)    Additional Written Communications. Before using, authorizing, approving
or referring to any Issuer Written Communication (other than those listed on
Annex A), the Issuers will furnish to the Representative and counsel for the
Initial Purchasers a copy of such written communication for review and will not
use, authorize, approve or refer to any such written communication to which the
Representative reasonably objects.
(d)    Notice to the Representative. The Issuers will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities by the Initial Purchasers
as a result of which any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum as then amended or supplemented would
include any Misrepresentation when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser; and
(iii) of the receipt by any Issuer of any notice with respect to any suspension
of the qualification of the Securities for offer and sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; and each of
the Issuers will use its reasonable best efforts to prevent the issuance of any
such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will use reasonable best efforts to obtain as soon as possible the
withdrawal thereof.
(e)    Time of Sale Information. If at any time prior to the Closing Date (i)
any event shall occur or condition shall exist as a result of which any of the
Time of Sale Information as then amended or supplemented would include any
Misrepresentation or (ii) it is necessary to amend or supplement any of the Time
of Sale Information to comply with law, the Issuers will promptly notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (b)
above, furnish to the Initial Purchasers such amendments or supplements to any
of the Time of Sale Information (or any document to be filed with the Commission
and incorporated by reference therein) as may be necessary so that the
statements in any of the Time of Sale Information as so amended or supplemented
(including such documents to be incorporated by reference therein) will not
contain any Misrepresentation or so that any of the Time of Sale Information
will comply with law.
(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any Misrepresentation when the
Offering Memorandum is delivered to a purchaser or (ii) it is necessary to amend
or supplement the Offering Memorandum to comply with law, the Issuers will
promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as so amended or supplemented
(including such document to be incorporated by reference therein) will not


-20-

--------------------------------------------------------------------------------





contain any Misrepresentation when the Offering Memorandum is delivered to a
purchaser or so that the Offering Memorandum will comply with law.
(g)    Blue Sky Compliance. The Issuers will qualify the Securities for offer
and sale under the securities or “blue sky” laws of such jurisdictions as the
Representative shall reasonably request (or, in the case of any offer and sale
of the Securities in the Offering Provinces, rely on applicable exemptions from
the prospectus requirements of applicable Canadian Securities Laws for purposes
of the Canadian Private Placement) and will continue such qualifications in
effect so long as required for the offering and resale to Subsequent Purchasers
of the Securities; provided that none of the Issuers or any of the Guarantors
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction, (iii) subject itself to taxation in any such jurisdiction
if it is not otherwise so subject or (iv) file, or obtain a receipt for, a
prospectus with and from any Canadian securities regulator to qualify such
offer, sale or delivery of the Securities under any Canadian Securities Laws.
(h)    Clear Market. During the period from the date hereof through and
including the date that is 60 days after the Closing Date, each Issuer and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell, pledge or otherwise dispose of
any debt securities issued or guaranteed by either Issuer or any of the
Guarantors and having a term of more than one year (other than the Securities).
(i)    Use of Proceeds. The Issuers will apply the net proceeds from the sale of
the Securities in the manner described in each of the Time of Sale Information
and the Offering Memorandum under the heading “Use of proceeds.”
(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each Issuer and each of the Guarantors will, during any period
in which the Issuers are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
(k)    DTC. The Issuers will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.
(l)    No Resales by the Issuers, Parent and the Partnership. Until the first
anniversary of the Closing Date, each of the Issuers will not, and will not
permit Parent, the Partnership or any of the Issuers’ respective controlled
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by an Issuer or any of their respective affiliates and (i) resold in a
transaction registered under the Securities Act or (ii) resold in a transaction
exempt from registration under the Securities Act, provided that any Securities
transferred under this clause (ii) must bear the restrictive legend set forth in
the Offering Memorandum for at least one year following such resale.
(m)    No Integration. None of the Issuers nor any of their respective
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities


-21-

--------------------------------------------------------------------------------





Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.
(n)    No General Solicitation or Directed Selling Efforts. None of the Issuers
nor any of their respective affiliates or any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.
(o)    No Stabilization. None of the Issuers nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
(p)    Perfection of Security Interests. The Issuers and each Guarantor (i)
shall complete on or prior to the Closing Date all filings and other similar
actions required in connection with the perfection of first-priority security
interests in the Collateral as and to the extent contemplated by the Indenture
and the Collateral Documents and (ii) shall take all actions necessary to
maintain such security interests and to perfect security interests in any
Collateral acquired after the Closing Date, in each case as and to the extent
contemplated by the Indenture and the Collateral Documents; provided that the
Issuers and the Guarantors may deliver, furnish and/or cause to be furnished all
of the obligations set forth on Schedule 3 hereto within the time periods set
forth therein.
5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby severally and not jointly represents and agrees that it has not and will
not use, authorize use of, refer to, or participate in the planning for use of,
any written communication that constitutes an offer to sell or the solicitation
of an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared by the Issuers pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Issuers in advance in writing or (v) any written
communication that only contains the terms of the Securities and/or other
information that was included (including through incorporation by reference) or
will be included in the Time of Sale Information or the Offering Memorandum.
6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by each Issuer and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)    Representations and Warranties. The representations and warranties of the
Issuers and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Issuers, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.


-22-

--------------------------------------------------------------------------------





(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B)
the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by any Issuer, Parent, the Partnership or
any of their respective subsidiaries by any “nationally recognized statistical
rating organization,” as such term is defined by the Commission for purposes of
Section 3(a)(62) of the Exchange Act; and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by any Issuer, Parent, the
Partnership or any of their respective subsidiaries (other than an announcement
with positive implications of a possible upgrading).
(c)    No Material Adverse Change. No event or condition described in Section
3(e) hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a), 3(b) and 3(d) hereof are true and correct, (ii)
confirming that the other representations and warranties of the Issuers and the
Guarantors in this Agreement are true and correct and that the Issuers and the
Guarantors have complied in all material respects with all agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date and (iii) to the effect set forth in paragraphs (b)
and (c) above.
(e)    Comfort Letters. On the date of this Agreement and on the Closing Date,
KPMG shall have furnished to the Representative, at the request of Parent and
the Partnership, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.
(f)    Opinion and 10b-5 Statement of Counsel for the Issuers and the
Guarantors. (i) Kirkland & Ellis LLP, U.S. counsel for the Issuers and the
Guarantors, shall have furnished to the Representative, at the request of the
Issuers, its written opinions and 10b-5 statement, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, (ii) Stikeman Elliott LLP, Canadian
counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers, its written opinions, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers and (iii) Greenberg Traurig,
P.A.,


-23-

--------------------------------------------------------------------------------





Florida and Minnesota counsel for the Guarantors, shall have furnished to the
Representative, at the request of the Issuers, its written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers.
(g)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date (x) an opinion
and 10b-5 statement of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, and (y) an opinion of Blake, Cassels & Graydon LLP, Canadian counsel
for the Initial Purchasers, in each case with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.
(h)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, provincial, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, provincial, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.
(i)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the existence or good standing of each
Issuer and each of the Guarantors in their respective jurisdictions of
organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication, from the appropriate governmental authorities of such
jurisdictions.
(j)    Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of each of the Issuers, each of the
Guarantors, the Trustee and the Collateral Agent, and the Securities shall have
been duly executed and delivered by a duly authorized officer of each Issuer and
duly authenticated by the Trustee.
(k)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.
(l)    Collateral Documents. On the Closing Date (or as otherwise permitted by
Schedule 3 hereto), the Initial Purchasers shall have received a counterpart of
each Collateral Document (other than the Mortgages and the First Lien
Intercreditor Agreement), First Lien-Second Lien Intercreditor Agreement Joinder
No. 7 and First Lien Intercreditor Agreement Joinder No. 3, that shall have been
executed and delivered by the applicable parties thereto and each of such
documents shall be in full force and effect in accordance with their terms.
(m)    Security Filings. On the Closing Date, except as otherwise contemplated
by the Collateral Documents (other than the Mortgages and as otherwise permitted
by Schedule 3 hereto), each document (including any Uniform Commercial Code
financing statement or equivalent filing in the provinces of British Columbia,
Ontario and Quebec) required by the Collateral Documents (other than the
Mortgages), or under law or reasonably requested by the Representative, in each
case, to be filed, registered or recorded, or delivered for filing on or prior
to the Closing Date, including filings in the U.S. Patent and Trademark Office
and the U.S. Copyright Office in order to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a perfected first-priority lien
and security interest (subject to Permitted Liens) in the


-24-

--------------------------------------------------------------------------------





Collateral that can be perfected by the making of such filings, registrations or
recordations, prior and superior to the right of any other person (other than
Permitted Liens), shall be executed and in proper form for filing, registration
or recordation. All Canadian intellectual property security agreements required
to be filed pursuant to the Canadian Security Agreement shall be executed and in
proper form for filing, registration or recordation and the Initial Purchasers
shall have received counterparts thereof on the Closing Date.
(n)    Chief Financial Officer’s Certificate. On the date hereof and the Closing
Date, the Initial Purchasers shall have received a certificate of Parent’s Chief
Financial Officer or similar officer in form and substance satisfactory to the
Initial Purchasers relating to certain financial information included in the
Time of Sale Information and the Offering Memorandum under the heading
“Summary—Recent Developments—Operational Update.”
(o)    Additional Documents. On or prior to the Closing Date, the Issuers and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
7.    Indemnification and Contribution. (a). Indemnification of the Initial
Purchasers. Each of the Issuers and each of the Guarantors jointly and severally
agrees to indemnify and hold harmless each Initial Purchaser, its affiliates,
directors and officers and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any Misrepresentation or alleged Misrepresentation
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, a Misrepresentation or alleged Misrepresentation made
in reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use therein.
(b).    Indemnification of the Issuers and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless each
Issuer, each of the Guarantors, their respective directors and officers and each
person who controls each Issuer or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Issuers in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the


-25-

--------------------------------------------------------------------------------





fourth paragraph, the third and fourth sentences of the seventh paragraph, and
the ninth paragraph, in each case, found under the heading “Plan of
distribution.”
(c).    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the reasonable fees and expenses of
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding, as incurred. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons, and that all such fees and
expenses shall be reimbursed as they are incurred. Any such separate firm for
any Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Issuers, the Guarantors, their
respective directors and officers and any control persons of the Issuers and the
Guarantors shall be designated in writing by the Issuers. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
(d).    Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities


-26-

--------------------------------------------------------------------------------





referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Issuers and the Guarantors on the
one hand and the Initial Purchasers on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Issuers and the Guarantors on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Issuers and the Guarantors
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Issuers from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Issuers and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the Misrepresentation or alleged Misrepresentation
relates to information supplied by any Issuer or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. For the
avoidance of doubt, until the Issuers, the Guarantors or their respective
directors, officers and control persons are entitled to indemnification from the
Initial Purchasers under Section 7(b) above, they are not entitled to
contribution under this Section 7(d).
(e).    Limitation on Liability. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
(f).    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Issuers, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by Parent, the Partnership, any Issuer or any of the Guarantors
shall have been suspended on any exchange or in any over-the-counter market;
(iii) a general moratorium on commercial banking activities shall have


-27-

--------------------------------------------------------------------------------





been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
9.    Defaulting Initial Purchaser. (a). If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Issuers on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Issuers shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Issuers may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Issuers or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Issuers agree to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.
(b).    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
(c).    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Issuers or the Guarantors, except that each Issuer and each of the
Guarantors will continue to be jointly and severally liable for the payment of
expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.
(d).    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Issuers, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.


-28-

--------------------------------------------------------------------------------





10.    Payment of Expenses. (a). Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, each Issuer and
each of the Guarantors jointly and severally agrees to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder (including any goods and services, harmonized sales,
sales, transfer, stamp, excise and other similar taxes payable in connection
therewith), including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities; (ii)
the costs incident to the preparation and printing of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including any amendment or supplement thereto) and
the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the fees and expenses of the Issuers’ and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a “blue sky” memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee,
the Collateral Agent and any paying agent (including related fees and expenses
of any counsel to such parties); (viii) all expenses and fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) all expenses incurred by the Issuers in connection with any “road show”
presentation to potential investors; and (x) the fees and expenses incurred in
connection with creating, documenting and perfecting the security interests in
the Collateral as contemplated by the Collateral Documents (including the
reasonable related fees and expenses of counsel for the Initial Purchasers for
all periods prior to and after the Closing Date).
(b).    If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Issuers for any reason fail to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, each Issuer and each of the
Guarantors jointly and severally agrees to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
12.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any subsequent disposition by the Initial Purchasers of the Securities, any
termination of this Agreement or any investigation made by or on behalf of the
Issuers, the Guarantors or the Initial Purchasers.
13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be


-29-

--------------------------------------------------------------------------------





closed in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; (d) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended; and (e) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act.
14.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuers and
the Guarantors, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.
15.    Recognition of the U.S. Special Resolution Regimes. (a). In the event
that any Initial Purchaser that is a Covered Entity (as defined below) becomes
subject to a proceeding under a U.S. Special Resolution Regime (as defined
below), the transfer from such Initial Purchaser of this Agreement, and any
interest and obligation in or under this Agreement, will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement, and any such interest and obligation, were governed by
the laws of the United States or a state of the United States.
(b).    In the event that any Initial Purchaser that is a Covered Entity or a
BHC Act Affiliate (as defined below) of such Initial Purchaser becomes subject
to a proceeding under a U.S. Special Resolution Regime, Default Rights (as
defined below) under this Agreement that may be exercised against such Initial
Purchaser are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if this
Agreement were governed by the laws of the United States or a state of the
United States.
(c).    For purposes of this Section 15, (i) the term “BHC Act Affiliate” has
the meaning assigned to the term “affiliate” in, and shall be interpreted in
accordance with, 12 U.S.C. § 1841(k); (ii) “Covered Entity” means any of the
following: (x) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b), (y) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b), or a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b); (iii) “Default Right” has the meaning assigned to that term
in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or
382.1, as applicable; and (iv) “U.S. Special Resolution Regime” means each of
(x) the Federal Deposit Insurance Act and the regulations promulgated thereunder
and (y) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act and the regulations promulgated thereunder.
16.    Miscellaneous. (a). Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC on
behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers.
(b).    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC ,
383 Madison Avenue, New York, New York 10179 (Attention: Dave Dwyer). Notices to
the Issuers and the Guarantors shall be given to them at 1011778 B.C. Unlimited
Liability Company, c/o Restaurant Brands International, 130 King Street West,
Suite 300, Toronto, Ontario, Canada M5X 1E1, Attention: Jill Granat. A copy of
any notice sent to the Issuers shall also be sent to: Kirkland & Ellis LLP, 601
Lexington Avenue, New York, NY 10022 (fax: (212) 446-4900), Attn: Joshua N.
Korff and Michael Kim.


-30-

--------------------------------------------------------------------------------





(c).    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(d).    Waiver of Jury Trial. The Issuers, the Guarantors and each of the
Initial Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
(e).    Consent to Jurisdiction. The Issuers and each of the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and the Issuers and
each of the Guarantors irrevocably and unconditionally waive any objection to
the laying of venue of any action, suit or proceeding in any such court arising
out of or relating to this Agreement or the transactions contemplated hereby and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding has been brought in an
inconvenient forum. The Company and each Guarantor domiciled in Canada hereby
appoints the Corporation Service Company, 1180 Avenue of the Americas, Suite
210, New York, NY 10036-8401, as its authorized agent (the “Authorized Agent”)
upon whom process may be served in any suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated herein that may be
instituted in any state or U.S. federal court in The City of New York and County
of New York, by any Initial Purchaser, the directors, officers, employees,
affiliates and agents of any Initial Purchaser, or by any person who controls
any Initial Purchaser, and expressly accepts the non-exclusive jurisdiction of
any such court in respect of any such suit, action or proceeding. The Company
and each Guarantor domiciled in Canada hereby represents and warrants that the
Authorized Agent has accepted such appointment and has agreed to act as said
agent for service of process, and the Company and each Guarantor domiciled in
Canada agrees to take any and all action, including the filing of any and all
documents that may be necessary to continue such appointment in full force and
effect as aforesaid. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon the Company and each
Guarantor domiciled in Canada.
(f).    Waiver of Immunity. To the extent that the Issuers or any Guarantor has
or hereafter may acquire any immunity (sovereign or otherwise) from jurisdiction
of any court of (i) Canada, or any political subdivision thereof, (ii) the
United States or the State of New York, (iii) any jurisdiction in which it owns
or leases property or assets or from any legal process (whether through service
of notice, attachment prior to judgment, attachment in aid of execution,
execution, set-off or otherwise) with respect to themselves or their respective
property and assets or this Agreement, the Issuers and each Guarantor hereby
irrevocably waive such immunity in respect of its obligations under this
Agreement to the fullest extent permitted by applicable law.
(g).    Judgment Currency. Each of the Issuers and each Guarantor jointly and
severally agrees to indemnify each Initial Purchaser, its directors, officers,
affiliates and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any loss incurred by such Initial Purchaser as a result of any
judgment or order being given or made for any amount due hereunder and such
judgment or order being expressed and paid in a currency (the “judgment
currency”) other than U.S. dollars and as a result of any variation as between
(i) the rate of exchange at which the U.S. dollar amount is converted into the
judgment currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which such indemnified person is able to purchase U.S. dollars
with the amount of the judgment currency actually received by the indemnified


-31-

--------------------------------------------------------------------------------





person. The foregoing indemnity shall constitute a separate and independent
obligation of each of the Issuers and each Guarantor and shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid. The
term “rate of exchange” shall include any premiums and costs of exchange payable
in connection with the purchase of, or conversion into, the relevant currency.
(h).    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
(i).    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(j).    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Remainder of page intentionally left blank]


-32-

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.


1011778 B.C. UNLIMITED LIABILITY COMPANY


By: /s/ Jill Granat______________________________    
Name: Jill Granat
Title: Secretary


NEW RED FINANCE, INC.


By: /s/ Jill Granat______________________________
Name: Jill Granat
Title: Assistant Secretary






[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------






BK ACQUISITION, INC.
BK WHOPPER BAR, LLC
BURGER KING CAPITAL FINANCE, INC.
BURGER KING CORPORATION
BURGER KING HOLDINGS, INC.
BURGER KING INTERAMERICA, LLC
BURGER KING WORLDWIDE, INC.


By: /s/ Jill Granat______________________________
Name: Jill Granat
Title: Assistant Secretary






[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------








1014369 B.C. UNLIMITED LIABILITY COMPANY
1019334 B.C. UNLIMITED LIABILITY COMPANY
1024670 B.C. UNLIMITED LIABILITY COMPANY
1028539 B.C. UNLIMITED LIABILITY COMPANY
1029261 B.C. UNLIMITED LIABILITY COMPANY
1057639 B.C. UNLIMITED LIABILITY COMPANY
1057772 B.C. UNLIMITED LIABILITY COMPANY
1057837 B.C. UNLIMITED LIABILITY COMPANY
BK CANADA SERVICE ULC
BLUE HOLDCO 1, LLC
BLUE HOLDCO 2, LLC
BLUE HOLDCO 3, LLC
BLUE HOLDCO 440, LLC
BURGER KING CANADA HOLDINGS INC./PLACEMENTS BURGER KING CANADA INC.
GPAIR LIMITED
GRANGE CASTLE HOLDINGS LIMITED
LLCXOX, LLC
ORANGE GROUP, INC.
ORANGE INTERMEDIATE, LLC
PLK ENTERPRISES OF CANADA, INC.
POPEYES LOUISIANA KITCHEN, INC.
RESTAURANT BRANDS HOLDINGS CORPORATION
RESTAURANT BRANDS INTERNATIONAL US SERVICES LLC
SBFD HOLDING CO.
TDLDD HOLDINGS ULC
TDLRR HOLDINGS ULC
THE TDL GROUP CORP./GROUPE TDL CORPORATION
TIM DONUT U.S. LIMITED, INC.
TIM HORTONS (NEW ENGLAND), INC.
TIM HORTONS CANADIAN IP HOLDINGS CORPORATION
TIM HORTONS USA INC.


By: /s/ Jill Granat______________________________
Name: Jill Granat
Title: Secretary




[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------








1112090 B.C. UNLIMITED LIABILITY COMPANY
1112097 B.C. UNLIMITED LIABILITY COMPANY
1112100 B.C. UNLIMITED LIABILITY COMPANY
1112104 B.C. UNLIMITED LIABILITY COMPANY
1112106 B.C. UNLIMITED LIABILITY COMPANY
BC12SUB- ORANGE HOLDINGS ULC
BCP-SUB, LLC
BLUE HOLDCO AKA7, LLC
BLUE HOLDCO AKA8, LLC
LAX HOLDINGS ULC
LLC-QZ, LLC
ORANGE GROUP INTERNATIONAL, INC.
PBB HOLDINGS ULC
RB CRISPY CHICKEN HOLDINGS ULC
RB OCS HOLDINGS ULC
RB TIMBIT HOLDINGS ULC
SBFD BETA, LLC
SBFD SUBCO ULC
SBFD, LLC
ZN1 HOLDINGS ULC
ZN19TDL HOLDINGS ULC
ZN2 HOLDINGS ULC
ZN3 HOLDINGS ULC
ZN4 HOLDINGS ULC
ZN5 HOLDINGS ULC
ZN6 HOLDINGS ULC
ZN7 HOLDINGS ULC
ZN8 HOLDINGS ULC
ZN9 HOLDINGS ULC
SOCIÉTÉ EN COMMANDITE TARTE 3/ PIE 3 LIMITED PARTNERSHIP, by 1011778 B.C.
UNLIMITED LIABILITY COMPANY, its general partner
SOCIÉTÉ EN COMMANDITE TARTE 4/ PIE 4 LIMITED PARTNERSHIP, by 12-2019 HOLDINGS
ULC, its general partner
SOCIÉTÉ EN COMMANDITE P2019/P2019 LIMITED PARTNERSHIP, by 1011778 B.C. UNLIMITED
LIABILITY COMPANY, its general partner


By: /s/ Jill Granat______________________________
Name: Jill Granat
Title: Secretary



12-2019 HOLDINGS ULC
12KR HOLDINGS ULC
12KRR HOLDINGS ULC
12ZZ HOLDINGS ULC
2097A HOLDINGS ULC
2097AA HOLDINGS ULC
2097B HOLDINGS ULC
BC3-A, LLC
BKC-IP, LLC
BKHS-A, LLC
KR1 HOLDINGS ULC
KR19TDL HOLDINGS ULC
KR2 HOLDINGS ULC
KR3 HOLDINGS ULC
KR4 HOLDINGS ULC
KR5 HOLDINGS ULC
KR6 HOLDINGS ULC
KR7 HOLDINGS ULC
KR8 HOLDINGS ULC
KR9 HOLDINGS ULC
LDTA HOLDINGS ULC
LDTAA HOLDINGS ULC
LDTC HOLDINGS ULC
LLC440-A, LLC
LLC-K4, LLC
LLC-K5, LLC
LLC-QQ, LLC
RBHZZ HOLDINGS ULC
SOCIÉTÉ EN COMMANDITE BC12/ BC12 LIMITED PARTNERSHIP, by 12-2019 HOLDINGS ULC,
its general partner
SOCIÉTÉ EN COMMANDITE BC12P/ BC12P LIMITED PARTNERSHIP, by KR19TDL HOLDINGS ULC,
its general partner
SOCIÉTÉ EN COMMANDITE 2097P / 2097P LIMITED PARTNERSHIP, by 1112097 B.C.
UNLIMITED LIABILITY COMPANY, its general partner




By: /s/ Jill Granat______________________________
Name: Jill Granat
Title: Secretary






SOCIÉTÉ EN COMMANDITE LDTB / LDTB LIMITED PARTNERSHIP, by THE TDL GROUP
CORP./GROUPE TDL CORPORATION, its general partner


By: /s/ Jill Granat______________________________
Name: Jill Granat
Title: Secretary










Accepted on the date first written above:
J.P. MORGAN SECURITIES LLC
For itself and on behalf of the several
Initial Purchasers listed in Schedule 1 hereto.
By:    /s/ Brandon Mallette    
Name:    Brandon Mallette
Title:    Vice President




    



Schedule 1


Initial Purchaser
Principal Amount
J.P. Morgan Securities LLC
$
68,182,000
Morgan Stanley & Co. LLC
 
45,455,000
Wells Fargo Securities, LLC
 
45,455,000
BofA Securities, Inc.
 
45,455,000
Barclays Capital Inc.
 
45,455,000
RBC Capital Markets, LLC
 
45,455,000
Rabo Securities USA, Inc.
 
22,727,000
Goldman Sachs & Co. LLC
 
22,727,000
BMO Capital Markets Corp.
 
22,727,000
MUFG Securities Americas Inc.
 
22,727,000
Fifth Third Securities, Inc.
 
22,727,000
Citigroup Global Markets Inc.
 
22,727,000
Scotia Capital (USA) Inc.
 
22,727,000
BNP Paribas Securities Corp.
 
22,727,000
Capital One Securities, Inc.
 
22,727,000
Total
$
500,000,000

 

Schedule 2
Guarantors
1.
BK Whopper Bar, LLC, a Florida limited liability company

2.
BK Acquisition, Inc., a Delaware corporation

3.
Orange Intermediate, LLC, a Delaware limited liability company

4.
Orange Group, Inc., a Delaware corporation

5.
LLCxox, LLC, a Delaware limited liability company

6.
Blue Holdco 1, LLC, a Delaware limited liability company

7.
Blue Holdco 2, LLC, a Delaware limited liability company

8.
Blue Holdco 3, LLC, a Delaware limited liability company

9.
SBFD Holding Co., a Delaware corporation

10.
Tim Hortons USA Inc., a Florida corporation

11.
Tim Hortons (New England), Inc., a Delaware corporation

12.
Burger King Worldwide, Inc., a Delaware corporation

13.
Burger King Capital Finance, Inc., a Delaware corporation

14.
Burger King Holdings, Inc., a Delaware corporation

15.
Blue Holdco 440, LLC, a Delaware limited liability company

16.
Tim Donut U.S. Limited, Inc., a Florida corporation

17.
Burger King Corporation, a Florida corporation

18.
Burger King Interamerica, LLC, a Florida limited liability company

19.
1014369 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

20.
1019334 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

21.
Grange Castle Holdings Limited, a Canada corporation

22.
GPAir Limited, an Ontario corporation

23.
The TDL Group Corp./Groupe TDL Corporation, a British Columbia limited company

24.
Burger King Canada Holdings Inc./Placements Burger King Canada Inc., an Ontario
corporation    

25.
1024670 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

26.
1028539 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

27.
1029261 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

28.
1057837 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

29.
1057772 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

30.
1057639 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

31.
TDLdd Holdings ULC, a British Columbia unlimited liability company

32.
TDLrr Holdings ULC, a British Columbia unlimited liability company

33.
BK Canada Service ULC, a British Columbia unlimited liability company

34.
Restaurant Brands Holdings Corporation, an Ontario corporation

35.
Tim Hortons Canadian IP Holdings Corporation, an Ontario corporation

36.
Restaurant Brands International US Services LLC, a Florida limited liability
company

37.
PLK Enterprises of Canada, Inc., a British Columbia corporation

38.
Popeyes Louisiana Kitchen, Inc., a Minnesota corporation

39.
1112097 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

40.
1112104 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

41.
1112106 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

42.
1112090 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

43.
1112100 B.C. Unlimited Liability Company, a British Columbia unlimited liability
company

44.
BC12SUB- Orange Holdings ULC, a British Columbia unlimited liability company

45.
SBFD Subco ULC, a British Columbia unlimited liability company

46.
LAX Holdings ULC, a British Columbia unlimited liability company

47.
Orange Group International, Inc., an Ontario corporation    

48.
Blue Holdco aka8, LLC, a Delaware limited liability company

49.
Blue Holdco aka7, LLC, a Delaware limited liability company

50.
BCP-Sub, LLC, a Delaware limited liability company

51.
SBFD, LLC, a Delaware limited liability company

52.
SBFD Beta, LLC, a Delaware limited liability company

53.
RB Timbit Holdings ULC, a British Columbia unlimited liability company

54.
RB OCS Holdings ULC, a British Columbia unlimited liability company

55.
RB Crispy Chicken Holdings ULC, a British Columbia unlimited liability company

56.
PBB Holdings ULC, a British Columbia unlimited liability company

57.
ZN1 Holdings ULC, a British Columbia unlimited liability company

58.
ZN2 Holdings ULC, a British Columbia unlimited liability company

59.
ZN3 Holdings ULC, a British Columbia unlimited liability company

60.
ZN4 Holdings ULC, a British Columbia unlimited liability company

61.
ZN5 Holdings ULC, a British Columbia unlimited liability company

62.
ZN6 Holdings ULC, a British Columbia unlimited liability company

63.
ZN7 Holdings ULC, a British Columbia unlimited liability company

64.
ZN8 Holdings ULC, a British Columbia unlimited liability company

65.
ZN9 Holdings ULC, a British Columbia unlimited liability company

66.
ZN19TDL Holdings ULC, a British Columbia unlimited liability company

67.
LLC-QZ, LLC, a Delaware limited liability company

68.
Société en commandite Tarte 3/ Pie 3 Limited Partnership, a Quebec limited
partnership

69.
Société en commandite Tarte 4/ Pie 4 Limited Partnership, a Quebec limited
partnership

70.
Société en commandite P2019/P2019 Limited Partnership, a Quebec limited
partnership

71.
LLC-K4, LLC, a Delaware limited liability company

72.
LLC-QQ, LLC, a Delaware limited liability company

73.
12-2019 Holdings ULC, a British Columbia unlimited liability company

74.
12zz Holdings ULC, a British Columbia unlimited liability company

75.
RBHzz Holdings ULC, a British Columbia unlimited liability company

76.
Société en commandite BC12/ BC12 Limited Partnership, a Quebec limited
partnership

77.
12Kr Holdings ULC, a British Columbia unlimited liability company

78.
12Krr Holdings ULC, a British Columbia unlimited liability company

79.
KR1 Holdings ULC, a British Columbia unlimited liability company

80.
KR2 Holdings ULC, a British Columbia unlimited liability company

81.
KR3 Holdings ULC, a British Columbia unlimited liability company

82.
KR4 Holdings ULC, a British Columbia unlimited liability company

83.
KR5 Holdings ULC, a British Columbia unlimited liability company

84.
KR6 Holdings ULC, a British Columbia unlimited liability company

85.
KR7 Holdings ULC, a British Columbia unlimited liability company

86.
KR8 Holdings ULC, a British Columbia unlimited liability company

87.
KR9 Holdings ULC, a British Columbia unlimited liability company

88.
KR19TDL Holdings ULC, a British Columbia unlimited liability company

89.
Société en commandite BC12p/ BC12p Limited Partnership, a Quebec limited
partnership

90.
2097A Holdings ULC, a British Columbia unlimited liability company

91.
2097AA Holdings ULC, a British Columbia unlimited liability company

92.
LDTA Holdings ULC, a British Columbia unlimited liability company

93.
LDTAA Holdings ULC, a British Columbia unlimited liability company

94.
LDTC Holdings ULC, a British Columbia unlimited liability company

95.
2097B HOLDINGS ULC, a British Columbia unlimited liability company

96.
Société en commandite 2097P/ 2097P Limited Partnership, a Quebec limited
partnership

97.
Société en commandite LDTb/ LDTb Limited Partnership, a Quebec limited
partnership

98.
BC3-A, LLC, a Delaware limited liability company

99.
LLC440-A, LLC, a Delaware limited liability company

100.
BKHS-A, LLC, a Delaware limited liability company

101.
BKC-IP, LLC, a Delaware limited liability company

102.
LLC-K5, LLC, a Delaware limited liability company






Schedule 3
Post-Closing Collateral Requirements
Within 90 days following the Closing Date, the Collateral Agent shall have
received each of the following, in each case, in form and substance as shall be
reasonably satisfactory to the Collateral Agent and its counsel:
(i)    with respect to each Mortgaged Property, a Mortgage granted by the
registered and beneficial (if not the same) owner of the applicable Mortgaged
Property in favor of the Collateral Agent for its benefit and for the benefit of
the Secured Parties encumbering each such party’s fee interest in such Mortgaged
Property, duly executed and acknowledged by such party in form for registration
or recording in the appropriate recording or Land Registry office of the
political subdivision where such Mortgaged Property is situated, together with
such certificates, affidavits, questionnaires or returns as shall be required in
connection with the registration, recording or filing thereof and such financing
statements and other similar statements in respect of each such Mortgage, and
any other instruments necessary to grant the interests purported to be granted
by each such Mortgage (and to register or record such Mortgage in the
appropriate recording or Land Registry offices) under the laws of any applicable
jurisdiction, which Mortgage, financing statements and other instruments shall
be in form and substance substantially similar to the mortgages, financing
statements and other instruments delivered to the Credit Facilities Agent under
the Senior Secured Credit Facilities and effective to create a valid and
enforceable first-priority lien on such Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Parties, subject to no liens
other than Permitted Liens, Permitted Exceptions, and the Enforceability
Exceptions;
(ii)    with respect to each Mortgage encumbering any Mortgaged Property, a
policy of title insurance (or irrevocable commitment to issue such a policy)
insuring (or irrevocably committing to insure) the lien of such Mortgage as a
valid and enforceable first-priority mortgage or mortgage deed lien, as
applicable, on the real property and fixtures described therein, in favor of the
Collateral Agent for the benefit of the Secured Parties, securing the
obligations of the Issuers and the Guarantors under the Indenture, the
Securities and the Collateral Documents, in an amount equal to the proportionate
amount allocated to such Mortgaged Property in connection with the mortgagee’s
policy of title insurance covering the mortgage lien securing the obligations
under the Senior Secured Credit Facilities and which policy (or irrevocable
commitment) shall (a) be issued by a title insurance company reasonably
acceptable to the Collateral Agent (the “Title Company”), (b) be in form and
substance substantially similar to the applicable mortgaged policy delivered to
the Credit Facilities Agent under the Senior Secured Credit Facilities and
(d) contain no defects, liens or encumbrances other than Permitted Liens,
Permitted Exceptions, and the Enforceability Exceptions (individually, a
“Mortgaged Policy,” and, collectively, “Mortgaged Policies”);
(iii)    with respect to each Mortgaged Property, (a) a survey of the Mortgaged
Property certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent and the Title Company or (b) an
existing survey with an “affidavit of no change” satisfactory to the Title
Company in order to obtain survey coverage under the applicable Mortgaged
Policy, in each case, in form and substance substantially similar to the
applicable survey delivered to the Credit Facilities Agent under the Senior
Secured Credit Facilities;
(iv)    policies or certificates of insurance covering the Mortgaged Properties,
and any other assets of the Issuers and the Guarantors as required by the
Indenture and the Collateral Documents, which policies or certificates name the
Collateral Agent, for the benefit of the Secured Parties, as additional insured
and loss payee and mortgagee, as applicable and appropriate, and shall otherwise
be in form and substance substantially similar to the policies or certificates
of insurance delivered to the Credit Facilities Agent under the Senior Secured
Credit Facilities;
(v)    such affidavits, certificates and instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the Title Company to issue the Mortgaged Policies with
respect to each Mortgaged Property, provided that such affidavits, certificates
and instruments of indemnification and other items shall be in form and
substance substantially similar to those delivered to the Credit Facilities
Agent under the Senior Secured Credit Facilities;
(vi)    checks or wire transfers to the Title Company in respect of amounts in
payment of required recording cost and taxes due in respect of the execution,
delivery or recording of the Mortgages, fixture filings and related documents,
together with a check or wire transfer for the Title Company in payment of its
premium, search and examination charges, applicable survey costs and any other
amounts then due in connection with the issuance of the Mortgaged Policies;
(vii)    with respect to each Mortgaged Property, opinions, addressed to the
Collateral Agent and the Trustee regarding the due execution and delivery and
enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable mortgagor, and such other matters as may be
reasonably requested by the Collateral Agent, each in form and substance
reasonably satisfactory to the Collateral Agent, provided that such opinions
shall be in form and substance substantially similar to the opinions delivered
to the Credit Facilities Agent under the Senior Secured Credit Facilities;
(viii)    such further information, certificates and documents evidencing or
relating to the Collateral or required to effect the foregoing as the Collateral
Agent may reasonably request including, without limitation, such information,
certificates and documents substantially similar in form and substance to those
delivered to the Credit Facilities Agent under the Senior Secured Credit
Facilities.
Notwithstanding anything herein to the contrary, it is understood that, to the
extent any security interest in any Collateral is not or cannot be provided
and/or perfected on the Closing Date including without limitation, as a result
of the occurrence of the COVID-19 pandemic (including without limitation, as a
result of any notary services being unavailable in the Province of Quebec) after
your use of commercially reasonable efforts to do so or without undue burden or
expense or risk to human health (other than the pledge and perfection of the
security interest in the equity interests of the Issuers and each of its direct
wholly owned domestic restricted subsidiaries and other assets pursuant to which
a lien may be perfected by the filing of a financing statement (or equivalent
instrument) under the Uniform Commercial Code, the Personal Property Security
Act (Ontario)  or the equivalent legislation in any other jurisdiction of Canada
(including under the Civil Code of Quebec) in which the Collateral is situated
(other than for the inability to file any such financing statement or equivalent
as a result of the occurrence of the COVID-19 pandemic, including as a result of
any applicable registration system or related service not being available)),
then the provision and/or perfection of a security interest in such Collateral
shall be required to be delivered as soon as is reasonably practicable after the
Closing Date.

ANNEX A
Additional Time of Sale Information
1.
Pricing term sheet containing the terms of the Securities, substantially in the
form of Annex B.




ANNEX B
Pricing Term Sheet
See attached



ANNEX C
Restrictions on Offers and Sales Outside the United States
In connection with offers and sales of Securities outside the United States:
(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act. Each Initial Purchaser
acknowledges that the distribution of the Securities is being made in the
Offering Provinces on a private placement basis, exempt from the prospectus
requirements of applicable Canadian Securities Laws, and that the Securities
have not been and will not be qualified for distribution (or distribution to the
public, as applicable) by prospectus under applicable Canadian Securities Laws.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.
(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Issuers.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Issuers that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.
(d)    Each Initial Purchaser and its respective affiliates severally agrees
that it will offer and sell the Securities to Subsequent Purchasers in Canada in
compliance with the requirements of applicable Canadian Securities Laws and only
make offers and sales of the Securities in Canada in the Offering Provinces and
in such a manner that the sale of the Securities will be exempt from the
prospectus requirements of applicable Canadian Securities Laws. For greater
certainty, each Initial Purchaser severally agrees that it has not made and will
not make an offer of the Securities to any person or company in Canada other
than a person or company that is both:
(i)    an “accredited investor” within the meaning of NI 45-106 or, in Ontario,
as defined in Section 73.3(1) of the Securities Act (Ontario) (except, in each
case, for the criteria set out in paragraph (j), (k) or (l) of such definition
in NI 45-106) that is either purchasing the Securities as principal for its own
account, or is deemed to be purchasing the Securities as principal for its own
account in accordance with Canadian Securities Laws, and that is entitled under
Canadian Securities Laws to purchase such Securities without the benefit of a
prospectus qualified under such laws; and
(ii)    a “permitted client” as defined in section 1.1 of NI 31-103.
(e)    Each Initial Purchaser, severally and not jointly, covenants and agrees
that it will provide to the Issuers forthwith upon request all such information
regarding each purchaser of Securities from it in Canada, including the
paragraph number in the definition of “accredited investor” in Section 1.1 of NI
45-106 that applies to each purchaser, as the Issuers may reasonably request in
good faith for the purpose of preparing and filing Schedule 1 to a report of
exempt distribution on Form 45-106F1 (“Form 45-106F1”) and filed with all
applicable Canadian securities regulators in connection with the issuance and
sale of the Securities, provided it is acknowledged and agreed that the Initial
Purchasers need not provide any information to the Issuers regarding whether any
Canadian purchaser is an insider of the Issuers.
(f)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuers or the Guarantors; and
(ii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.
(g)    Each Initial Purchaser severally agrees that it has not offered, sold or
otherwise made available to and will not offer, sell or otherwise make available
the Securities to any retail investor in the European Economic Area or the
United Kingdom. For these purposes, a retail investor means a person who is one
(or more) of: (i) a retail client as defined in point (11) of Article 4(1) of
Directive 2014/65/EU (as amended, “MiFID II”); (ii) a customer within the
meaning of (E)U) Directive 2016/97 (as amended or superseded, the “Insurance
Distribution Directive”), where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or
(iii) not a qualified investor as defined in Regulation (EU) 2017/1129 (as
amended or superseded, the “Prospectus Regulation”).






    36